745 N.W.2d 777 (2008)
In re Petition of WAYNE COUNTY TREASURER FOR FORECLOSURE.
Wayne County Treasurer and Avenue Investors, Petitioners-Appellees, and
State of Michigan, Petitioner-Appellant,
v.
Henry Watson II, Respondent-Appellee.
Docket No. 134608. COA No. 265426.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the motion for reconsideration of this Court's order of December 14, 2007 is considered, and it is GRANTED. On reconsideration, we MODIFY our order dated December 14, 2007. For the reasons stated in that order, the Court of Appeals erred in reversing the Wayne Circuit Court's decision setting aside the foreclosure sale. But rather than reinstate the circuit court's order, we REMAND this case to the Court of Appeals for consideration of the remaining issues raised by the respondent in that court but not addressed, in light of its prior disposition.
We do not retain jurisdiction.
MARKMAN, J., would deny leave to appeal for the reasons set forth in his dissenting statement in this case, 480 Mich. 981, 742 N.W.2d 109 (2007).